OLD REPUBLIC INTERNATIONAL CORPORATION Annual Meeting of Shareholders Friday, May 27, 2016 3:00 p.m., Chicago Time Offices of Old Republic International Corporation 22nd Floor Conference Center 307 North Michigan Avenue Chicago, Illinois 60601 Important Notice Regarding the Availablility of Proxy Materials for the Annual Meeting: The Annual Report/Proxy Statement is available at www. proxyvote.com. _ OLD REPUBLIC INTERNATIONAL CORPORATION 307North Michigan Avenue Chicago, Illinois 60601 OLD REPUBLIC INTERNATIONAL CORPORATION 307 North Michigan Avenue Chicago, Illinois 60601 Old Republic International Corporation Employees Savings and Stock Ownership Plan/Old Republic International Baseline Security Plan/Republic Mortgage Insurance Company Profit Sharing Plan Members If you are a participant in one or more of the above Plans, which holds shares of Old Republic International Corporation ("ORI") Common Stock, each share held by these Plans is entitled to one (1) vote at the Annual Meeting of Shareholders of the Company to be held May 27, 2016. Under the terms of each of these Plans, you as a participant are entitled to vote the number of shares of ORI Common Stock allocated to your account. Please return the proxy card you receive as soon as possible.By returning the proxy card you will assure that your shares will be voted in accordancewith your instructions. If you fail to exercise these voting rights, the shares that are unvoted may be voted by the Administration Committee of the Trustee of the Plan as provided for under the provisions of the Plan or Plans involved. This proxy, when properly executed, will be voted in the manner directed herein.If no direction is made, these shares will be Voted in accordance with the recommendations of the Board of DirectorsFOR PROPOSESALS 1, 2, 3ANDAGAINST PROPOSAL 4,AND IN THE ADMINISTRATION COMMITTEE'sor TRUSTEE's DISCRETION UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS THEREOF. Continued and to be signed on reverse side VOTE BY INTERNET - www.proxyvote.com Use the Internet to transmit your voting instructions and for electronic delivery ofinformation up until 11:59 P.M. (EDT)on May 26, 2016. Have your proxy cardin hand when you access the web site and follow the instructions to obtain yourrecords and to create an electronic voting instruction form. OLD REPUBLIC INTERNATIONALCORP. 307 N. MICHIGAN AVENUE CHICAGO, IL 60601-5382 ATTN: WILLIAM J. DASSO VOTE BY PHONE - 1-800-690-6903 Use any touch-tone telephone to transmit your voting instructions up until 11:59P.M. (EDT)on May 26, 2016. Have your proxy card in hand when you call andthen follow the instructions. VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope wehave provided or return it toVote Processing,c/o Broadridge, 51Mercedes Way, Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS: x KEEP THIS PORTION FOR YOUR RECORDS _ DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED. For Withhold For AllTo withhold authority to vote for any All All Exceptindividual nominee(s), mark "For All Except" and write the number(s) of the The Board of Directors recommends that you votenominee(s) on the line below. FOR the following: 1.Election of Directors o o o Nominees 01Jimmy A. Dew02 John M. Dixon03 Dennis P. Van Mieghem The Board of Directors recommends you vote FOR proposals 2 and3. For Against Abstain 2.To ratify the selection of KPMG LLP as the company's auditors for 2016 oo o 3.An advisory vote to approve executive compensationo o o The Board of Directors recommends you vote AGAINST the followingproposal. For Against Abstain 4. To vote on the shareholder proposal listed in the Company's Proxy Statement, if properly submitted oo o NOTE: Such other business as may properly come before the meeting or any adjournment thereof. Please sign exactly as your name(s) appear(s) hereon. When signing as attorney, executor, administrator, or other fiduciary, please give full title as such. Joint owners should each sign personally. All holders must sign. If a corporation or partnership, please sign in full corporate or partnership name, by authorized officer. Signature (PLEASE SIGN WITHIN BOX) Date Signature (Joint Owners) Date
